Citation Nr: 9907475	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disabilities due to 
back and head injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for residuals of back and head injuries.  A notice 
of disagreement (NOD) was received in January 1998, the RO 
issued a statement of the case (SOC) in January 1998, and a 
substantive appeal (SA) was received in April 1998.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's current back disability and his period of active 
military service or to any injury suffered during such 
service.

2.  There is no medical evidence of a nexus between the 
veteran's current psychiatric disability and his period of 
active military service or to any injury suffered during such 
service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
disabilities due to back and head injuries are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes at the outset that in March 1995, the 
Waco, Texas, Regional Office, rendered a rating decision 
denying entitlement to service connection for residuals of 
back and head injuries on the basis that they were not well-
grounded.  Although the RO received a NOD in September 1995 
and issued a SOC in January 1996 with respect to the March 
1995 rating decision, the veteran did not perfect his appeal 
by filing a SA.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  Therefore, the RO's March 1995 rating 
decision is final.  38 U.S.C.A. § 7105(c).  However, after 
reviewing the October 1997 rating decision, it appears that 
although not articulated in the rating decision, the RO 
effectively found new and material evidence to reopen the 
veteran's claims, but nevertheless denied the claims on the 
merits.  After reviewing evidence made of record since March 
1995, the Board agrees that such evidence is new and material 
and that the claims have been reopened.  

At this point the Board notes recent judicial holdings which 
apply to a case such as this.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. February 17, 1999); Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995).  Third, if the claim is found to be 
well-grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met. 

As noted above, the RO in effect found new and material 
evidence to reopen the veteran's claim, and the Board agrees 
with this finding by the RO.  The immediate question which 
the Board must next address is whether the veteran's claim is 
well-grounded.  

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Turning to the evidence of record, the Board first observes 
that there is clear medical diagnoses of current psychiatric 
disability and back disability.  Medical records include 
diagnoses of advanced serious dementia, anxiety and 
depression.  There are also references in the medical records 
to spurring of the lumbosacral spine with decreased disc 
spaces, chronic pain syndrome of the lower back, and sensory 
neuropathy of unknown etiology.  The Board accepts these 
references as sufficient to establish a medical diagnosis of 
current low back disability for well-grounded purposes.  

The Board also accepts the veteran's assertions regarding 
injuries suffered in an automobile accident during his 
military service as competent evidence of incurrence of the 
injuries for well-grounded purposes.  In fact, there is of 
record a copy of a newspaper report documenting that the 
veteran suffered a concussion during a 1960 accident, and a 
fellow servicemember who was in the motor vehicle with the 
veteran has submitted a statement also attesting to the 
accident and the fact that the veteran was injured.  

Therefore, the requirement of a medical diagnosis of current 
disability has been met as well as the requirement of 
evidence of inservice incurrence of the injuries.  However, 
what is still lacking to well-ground the veteran's claims is 
medical evidence of a causal link between his current 
psychiatric and low back disabilities and the 1960 automobile 
accident. 

Unfortunately, the veteran's service medical records (SMRs) 
are missing and appear to have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  
Moreover, the veteran's spouse testified at a July 1997 
hearing that no records from Portsmouth Naval Hospital (where 
the veteran was treated in 1960) are available due to the 
passage of time.  Nevertheless, the fact of the inservice 
back and head injuries based on the veteran's assertions 
alone is conceded for purposes of determining whether the 
claims are well-grounded.  However, it is the lack of medical 
evidence showing a continuity of symptomatology for 
approximately 30 years after the 1960 automobile accident 
which leads the Board to conclude that there is no medical 
evidence of a link between the currently disabilities and the 
inservice injury.  The appellant through his spouse has 
indicated that records showing treatment from a private 
physician over the years are not available due to the death 
of that physician.  Therefore, the Board is left with a 30 
year gap with no medical evidence of any continuity of back 
and/or head injury, including psychiatric, symptoms.  
Moreover, there is no medical opinion of record suggesting a 
link to service or a link between any continuity of symptoms 
reported by the veteran and the current disabilities.  
Savage. 

The Board observes here that the veteran underwent VA 
examinations for the purpose of ascertaining the etiology of 
the veteran's disorders.  The examiners were unable to offer 
opinions linking the current disorders to the inservice 
automobile accident.  In fact, a reading of the VA 
psychiatric examination report leaves the Board with the 
impression that the examiner felt that brain injuries usually 
became manifest within two years of a head injury.  The 
veteran's history of being hospitalized with a concussion 
incident to the 1960 car accident was recounted by the 
examiner.  The examiner stated that he had very serious 
dementia, which became obvious three or four years earlier 
when he had to stop working, according to the wife.  Whether 
his dementia could be considered post-traumatic or 
Alzheimer's type was not very clear to the examiner, but he 
thought further psychological testing would be of little use 
because the veteran would be unable to cooperate.  The 
examiner commented that as a general guideline, if 
psychoneurological symptoms do not surface within 24 months 
of a head trauma, than the symptoms are normally attributed 
to some other cause.  The diagnosis was advanced serious 
dementia. The VA examiner who conducted the back examination 
also was unable to link any current back disorder with the 
1960 accident.  

The Board acknowledges that where a veteran's SMRs cannot be 
located, the VA has a heightened obligation to explain its 
findings and conclusions.  O'Hare v. Derwinski 1 Vet. App. 
365, 367 (1991).  However, the Board again emphasizes that it 
accepts the fact of the 1960 automobile accident which 
resulted in hospitalization for a reported concussion.  What 
is missing to well-ground the veteran's claim is medical 
evidence of a nexus between the inservice injuries and the 
current disabilities.  The only evidence of record supporting 
the veteran's contentions consists of the lay statements of 
the veteran's wife, his brother, and friends, and the hearing 
testimony of the veteran and his wife.  As a matter of law, 
the statements of the veteran, his wife, brother, and friends 
(as laypersons) are not competent to offer opinions that the 
veteran's back disorder and psychiatric disorder are related 
to service.  Such statements do not satisfy the medical nexus 
requirement and cannot, therefore, render his claims well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In other words, the veteran needs to show medical 
evidence that his current back disorder and psychiatric 
disorder can be linked to service.  By this decision, the 
Board is informing the veteran that competent medical 
evidence of causation is required to render his claims well-
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




- 3 -


- 1 -


